Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.


EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Frankie W. Wong (Reg. No. 61,832) on 12/27/2021.

IN THE CLAIMS: 

Amend claims 21, 24, 31 and 43-46 as follows:


--21.    (Currently Amended)	The method of claim 1, wherein the real part [[and]] ε ', the shift in frequency fs-f0 and the internal dimensional measurements a, b and d are related by the following equations:

    PNG
    media_image1.png
    83
    610
    media_image1.png
    Greyscale
.--

--24.    (Currently Amended)	A computer implemented algorithm stored on a non-transitory computer-readable memory medium, when executed by a processor on a computer, the algorithm configures the computer to measure microliter volume size sample, by performing steps comprising:
controlling a network analyzer to send signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to an enclosed resonant waveguide cavity is free from sample to measure first returned signals in the defined millimeter wave frequency range from the enclosed resonant waveguide cavity to determine at least a first resonance frequency fo at a cavity resonance mode, wherein the enclosed resonant waveguide 
determining a complex permittivity ε = ε ' + iε" of the microliter volume size sample placed in the enclosed resonant waveguide cavity, wherein the determining comprising the steps of:
determining a change in complex resonant radian frequency ωs - ω0 over the defined millimeter wave frequency range due to insertion of the sample in the enclosed resonant waveguide cavity, wherein the change in the complex resonant radian frequency ωs - ω0 is according to equation (1):

    PNG
    media_image2.png
    72
    443
    media_image2.png
    Greyscale

where Vcavity is a cavity volume and Vsample is a sample volume, EZ is a uniform electric field in the z direction throughout a depth d in the z direction of the enclosed resonant waveguide cavity when a resonant mode integer p is equal to 0 for a TM120 mode, wherein the ωs and ω0 are resonant radian frequencies of the enclosed resonant waveguide cavity with and without the sample, respectively, where the ε ' and ε" are real part and imaginary part of the complex permittivity ε,
performing an integral to a numerator of equation (1) to yield equation (2):

    PNG
    media_image3.png
    120
    554
    media_image3.png
    Greyscale

where ε0 is permittivity of air,


    PNG
    media_image4.png
    49
    101
    media_image4.png
    Greyscale

substituting equations (2) and (3) into (1) to yield equations (4):

    PNG
    media_image5.png
    57
    390
    media_image5.png
    Greyscale

wherein a complex quality factor Q is related to the complex resonant radian frequency of ωs and ω0 through equation (5):

    PNG
    media_image6.png
    46
    123
    media_image6.png
    Greyscale

where ωR and ωi are a real part and an imaginary part of the complex resonant radian frequency;
substituting equation (5) into equation (1) to yield equation (6):

    PNG
    media_image7.png
    47
    270
    media_image7.png
    Greyscale

wherein the real part [[and]] ε ', [[the]] a shift in frequency fs-f0 and the internal dimensional measurements a, b and d are related by the following equations:

    PNG
    media_image1.png
    83
    610
    media_image1.png
    Greyscale

and combining equation (4) and (6) to yield equation (7):

    PNG
    media_image8.png
    57
    418
    media_image8.png
    Greyscale

0 is an unloaded quality factor of the enclosed resonant waveguide cavity which is free from the sample, and Qs is a sample loaded quality factor of the enclosed resonant waveguide cavity having the sample;
wherein the unloaded quality factor Q0 or the sample loaded quality factor Qs are related by the following equations:

    PNG
    media_image9.png
    78
    182
    media_image9.png
    Greyscale

where Q0 is another unloaded quality factor for one of: Qs and Q0 the another unloaded quality factor Q0 being free from loading effect or losses caused by measurement set-up and connections to the network analyzer,
where QL is a pre-load quality factor, and the pre-loaded quality factor QL including the loading effect or the losses caused by the measurement set-up and connections to the network analyzer,
wherein k is a coupling coefficient,
where fr is the resonant frequency, being one of: fs and fo; and
fFWHM is the full-width-half-maximum frequency or a 3dB frequency bandwidth,
wherein the pre-loaded quality factor QL is alternately calculated using a least squares algorithm to the following function:




    PNG
    media_image10.png
    65
    517
    media_image10.png
    Greyscale

where the resonant frequency fr, the pre-loaded quality factor QL and the coupling coefficient k are curve fitting parameters from the above least squares algorithm
determining the real part ε ' and the imaginary part ε" according to equations (4) and (7); and 
determining the complex permittivity according to ε = ε ' + iε"; and
identify the sample using a database according to the determined complex permittivity ε.--
--31. (Currently Amended) The computer implemented algorithm of claim 30,
wherein the real part [[and]] ε ', [[the]] a shift in frequency fs-f0 and the internal dimensional measurements a, b and d are related by the following equations:

    PNG
    media_image1.png
    83
    610
    media_image1.png
    Greyscale

and combining equation (4) and (6) to yield equation (7):

    PNG
    media_image8.png
    57
    418
    media_image8.png
    Greyscale
--

--43.    (Currently Amended)  The method of claim 1, wherein


    PNG
    media_image11.png
    136
    263
    media_image11.png
    Greyscale

where ε's and ε''s are the real part ε' and the imaginary part ε" of the complex permittivity ε for perturbation of the sample, the first resonance frequency fo, and unloaded quality factor Q0, refer to the unperturbed (or unloaded) resonant cavity, and the second resonance frequency fs, and the sample loaded quality factor Qs, refer to values perturbed (or loaded) by the sample, and V0 is a volume of the cavity and VS is a sample volume. --

--44. (Currently Amended) The computer implemented algorithm of claim 24, wherein

    PNG
    media_image11.png
    136
    263
    media_image11.png
    Greyscale

where ε's and ε''s are the real part ε' and the imaginary part ε" of the complex permittivity ε for perturbation of the sample, the first resonance frequency fo, and unloaded quality factor Q0, refer to the unperturbed (or unloaded) resonant cavity, and the second resonance frequency fs, and the sample loaded quality factor Qs, refer to values perturbed (or loaded) by the sample, and V0 is the cavity volume Vcavity and VS is the sample volume Vsample in equation (1). --

--45. (Currently Amended) The computer implemented algorithm of claim 27, wherein

    PNG
    media_image11.png
    136
    263
    media_image11.png
    Greyscale

where ε's and ε''s are the real part ε' and the imaginary part ε" of the complex permittivity ε for perturbation of the sample, the first resonance frequency fo, and unloaded quality factor Q0, refer to the unperturbed (or unloaded) resonant cavity, and the second resonance frequency fs, and the sample loaded quality factor Qs, refer to values perturbed (or loaded) by the sample, and V0 is a volume of the cavity and VS is a sample volume. --

--46. (Currently Amended) The computer implemented algorithm of claim 29, wherein

    PNG
    media_image11.png
    136
    263
    media_image11.png
    Greyscale

where ε's and ε''s are the real part ε' and the imaginary part ε" of the complex permittivity ε for perturbation of the sample, the first resonance frequency fo, and unloaded quality factor Q0, refer to the unperturbed (or unloaded) resonant cavity, and the second resonance frequency fs, and the sample loaded quality factor Qs, refer to values perturbed (or loaded) by the sample, and V0 is the cavity volume Vcavity and VS is the sample volume Vsample in equation (1). --

Examiner Note: New claims 43-46 was added in the amendment filed on 11/29/2021. Here the claim Amendment for 43-46 are to change some format to make the claims more clear. No new amendment is made here for claims 43-46.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

3.	Claims 1, 3-16 and 20-46 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

5.	Applicant’s remarks/amendments filed 11/29/2021, with respect to the independent claims 24 and dependent claim 31 have been fully considered and finds the claims allowable. 


Applicant argues on page 21 of the remarks regarding the Independent Claims 24 and 31, that, “Claims 1, 3-16 and 19-46 are pending, and claims 2 and 17-18 were previously canceled. Claims 1, 3-16 and 19-32 had been allowed. Claims 24 and 31 are amended to include the limitations recited in dependent claim 21. Claims 33-46 are new dependent claims. Support for the new claims may be found in both the allowed dependent claims 3-12 and in paragraph [0022] in the specification. No new matter has been added.
Applicant respectfully submits that new claims 33-36 should also be allowable based on their dependency from the previously allowed independent claims 1, 24, 27 and 29, respectively.”

Applicant’s argument regarding the independent claim 24 and dependent claims 31 and 33-36 is persuasive because applicant has amended the independent claim 24 and added the limitation from dependent claim 21 which still makes the claim allowable as it further limits the claim limitation and the dependent claims 31 and 33-46 are dependent claims and depends on the independent claims 1, 24, 27 and 29 which were allowed before. Claims 1, 3-16 and 20-32 were allowed in the Allowability Notice mailed on 9/03/2021 which is explained below. Therefore after doing the updated search, claims 1, 3-16, 20-46 are still allowed. The reason for allowance and the arguments are copied from the previously sent Notice of Allowance on 9/03/2021.

Claims 1, 3-16 and 20-46 are allowed in view of applicant’s amendment filed11/29/2021 with examiner’s amendment dated 12/27/2021. 


Applicant argues on page 17-18 of the remarks filed on 5/14/2021 regarding the Independent Claims 25, 27 and 29, that, “Independent claims 25, 27 and 29 differ from the allowed independent claims 1, 23 and 24 by placing the alternate least square calculation of the pre-loaded quality factor QL, into the dependent claim 26 and 28, respectively.
Applicant respectfully submits that the broadened claims 25 and 27 are still distinguished from Troxler for reasons previously presented, that is: Troxler (see abstract) in general discloses a method and apparatus to measure pavement material using a rectangular cavity operating at a resonant frequency (see [0053]) at 428 MHz within the UHF frequency range, which is much lower than the millimeter frequency range band (which operates over a W-band covering 75 GHz to 110 GHz) to the enclosed resonant waveguide cavity. In addition, Troxler (see FIG. 3, [0055]) discloses that the use of UHF frequency band produces E field (electric field) intensity perturbations for a TE mode cavity resonance, which is drastically different from the millimeter frequency range band which produces M field (magnetic field) intensity perturbations in a TM mode cavity resonance………....
Based on the foregoing rationale, Applicant respectfully submits that the new claims 25-32 should be allowable.”

Applicant’s argument regarding the independent claims 25, 27 and 29 is persuasive because of applicant’s amendment filed on 5/14/2021 with examiner’s amendment dated 8/26/2021. Therefore, independent claims 25, 27 and 29 have been allowed.


Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

controlling the network analyzer to send signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to the enclosed resonant waveguide cavity to measure first returned signals in the defined millimeter wave frequency range from the enclosed resonant waveguide cavity;……

    PNG
    media_image9.png
    78
    182
    media_image9.png
    Greyscale

where Q0 is another unloaded quality factor for one of: Qs and Q0 and the another unloaded quality factor Q0 being free from loading effect or losses caused by measurement set-up and connections to the network analyzer,
where QL is a pre-load quality factor, and the pre-loaded quality factor QL including the loading effect or the losses caused by the measurement set-up and connections to the network analyzer,
wherein k is a coupling coefficient,
where fr is the resonant frequency, being one of: fs and fo; and
fFWHM is the full-width-half-maximum frequency or a 3dB frequency bandwidth,
wherein the pre-loaded quality factor QL is alternately calculated using a least squares algorithm to the following function:


    PNG
    media_image10.png
    65
    517
    media_image10.png
    Greyscale

wherein the resonant frequency fr, the pre-loaded quality factor QL and the coupling coefficient k are curve fitting parameters from the above least squares algorithm

Troxler et al. (US 20050150278 A1) and Perkins (US 9741521 B1) are regarded as the closest prior art to the invention of claim 1. Troxler discloses, “A test instrument and method for measuring or correlating the density of a pavement sample using microwave bandwidths. The 

    PNG
    media_image9.png
    78
    182
    media_image9.png
    Greyscale

where Q0 is another unloaded quality factor for one of: Qs and Q0 and the another unloaded quality factor Q0 being free from loading effect or losses caused by measurement set-up and connections to the network analyzer, where QL is a pre-load quality factor, and the pre-loaded quality factor QL including the loading effect or the losses caused by the measurement set-up and connections to the network analyzer, wherein k is a coupling coefficient, where fr is the resonant frequency, being one of: fs and fo; and fFWHM is the full-width-half-maximum frequency or a 3dB frequency bandwidth, wherein the pre-loaded quality factor QL is alternately calculated using a least squares algorithm to the following function:


    PNG
    media_image10.png
    65
    517
    media_image10.png
    Greyscale

wherein the resonant frequency fr, the pre-loaded quality factor QL and the coupling coefficient k are curve fitting parameters from the above least squares algorithm”. Therefore, controlling the network analyzer to send signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to the enclosed resonant waveguide cavity to measure first returned signals in the defined millimeter wave frequency range from the enclosed resonant waveguide cavity;…… and determine all the limitations in that frequency range as stated above….” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art reference. 

Claims 3-16, 20-22 and 43 are allowed by virtue of their dependence from claim 1. 

Regarding claim 23, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

sending signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to an enclosed resonant waveguide cavity which is free from samples wherein the enclosed resonant waveguide cavity having an internal dimensional measurements of a in x-direction, b in y-direction and d in z-direction;….

    PNG
    media_image9.png
    78
    182
    media_image9.png
    Greyscale

where Q0 is another unloaded quality factor for one of: Qs and Q0 and the another unloaded quality factor Q0 being free from loading effect or losses caused by measurement set-up and connections to the network analyzer,
where QL is a pre-load quality factor, and the pre-loaded quality factor QL including the loading effect or the losses caused by the measurement set-up and connections to the network analyzer,
wherein k is a coupling coefficient,
where fr is the resonant frequency, being one of: fs and fo; and
fFWHM is the full-width-half-maximum frequency or a 3dB frequency bandwidth,
wherein the pre-loaded quality factor QL is alternately calculated using a least squares algorithm to the following function:

    PNG
    media_image10.png
    65
    517
    media_image10.png
    Greyscale

wherein the resonant frequency fr, the pre-loaded quality factor QL and the coupling coefficient k are curve fitting parameters from the above least squares algorithm

The most pertinent prior art of record to Troxler et al. (US 20050150278 A1) and Perkins (US 9741521 B1), failed to specifically teach the invention as claimed. However, the invention of Troxler and Perkins, even if modified, does not alone or in combination with the other art of record, teach or fairly suggest, “sending signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to an enclosed resonant waveguide cavity which is free from samples wherein the enclosed resonant waveguide cavity having an internal dimensional measurements of a in x-direction, b in y-direction and d in z-direction;….(as above)” and also in combination with all other elements in claim 23 distinguish the present invention from the prior art. 

Regarding claim 24, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

controlling a network analyzer to send signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to an enclosed resonant waveguide cavity is free from sample to measure first returned signals in the defined millimeter wave frequency range from the enclosed resonant waveguide cavity to determine at least a first resonance frequency fo at a cavity resonance mode, wherein the enclosed resonant waveguide cavity having internal dimensional measurements of a in x-direction b in y-direction and d in z-direction;….

    PNG
    media_image9.png
    78
    182
    media_image9.png
    Greyscale

where Q0 is another unloaded quality factor for one of: Qs and Q0 and the another unloaded quality factor Q0 being free from loading effect or losses caused by measurement set-up and connections to the network analyzer,
where QL is a pre-load quality factor, and the pre-loaded quality factor QL including the loading effect or the losses caused by the measurement set-up and connections to the network analyzer,
wherein k is a coupling coefficient,
where fr is the resonant frequency, being one of: fs and fo; and
fFWHM is the full-width-half-maximum frequency or a 3dB frequency bandwidth,
wherein the pre-loaded quality factor QL is alternately calculated using a least squares algorithm to the following function:

    PNG
    media_image10.png
    65
    517
    media_image10.png
    Greyscale

wherein the resonant frequency fr, the pre-loaded quality factor QL and the coupling coefficient k are curve fitting parameters from the above least squares algorithm

The most pertinent prior art of record to Troxler et al. (US 20050150278 A1) and Perkins (US 9741521 B1), failed to specifically teach the invention as claimed. However, the invention of Troxler and Perkins, even if modified, does not alone or in combination with the other art of record, teach or fairly suggest, “controlling a network analyzer to send signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to an enclosed resonant waveguide cavity is free from sample to measure first returned signals in the defined millimeter wave frequency range from the enclosed resonant waveguide cavity to determine at least a first resonance frequency fo at a cavity resonance mode, wherein the enclosed resonant waveguide cavity having internal dimensional measurements of a in x-direction b in y-direction and d in z-direction;………..(as above)” and also in combination with all other elements in claim 24 distinguish the present invention from the prior art. 

Claim 44 is allowed by virtue of its dependence from claim 24. 

Regarding claim 25, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

coupling an enclosed resonant waveguide cavity which is free from sample to a network analyzer,
wherein the enclosed resonant waveguide cavity is rectangular cuboidal shape having electrically conductive wall, including: four surrounding walls, a removable top wall and a bottom wall, wherein the removable top wall having an aperture which is coupled to the network analyzer through a waveguide;
sending through the network analyzer, 75 GHz to 110 GHz frequency range millimeter wave signals to the enclosed resonant waveguide cavity to measure first returned signals from the enclosed resonant waveguide cavity to determine at least a first resonance frequency f0 at a cavity resonance mode, wherein the enclosed resonant waveguide cavity having internal dimensional measurements of a in x-direction, b in y-direction and d in z-direction;………
wherein the unloaded quality factor Q0 or the sample loaded quality factor Qs are related by the following equations:

    PNG
    media_image9.png
    78
    182
    media_image9.png
    Greyscale

where Q0 is another unloaded quality factor for one of: Qs and Q0 and the another unloaded quality factor Q0 being free from loading effect or losses caused by measurement set-up and connections to the network analyzer,
where QL is a pre-load quality factor, and the pre-loaded quality factor QL including the loading effect or the losses caused by the measurement set-up and connections to the network analyzer,
wherein k is a coupling coefficient,
where fr is the resonant frequency, being one of: fs and fo; and
fFWHM is the full-width-half-maximum frequency or a 3dB frequency bandwidth
Troxler et al. (US 20050150278 A1), Perkins (US 9741521 B1) and Weatherall et al. (US 20160146872 A1) are regarded as the closest prior art to the invention of claim 25. Troxler discloses, “A test instrument and method for measuring or correlating the density of a pavement sample using microwave bandwidths. The method is based on precise measurements of the real and imaginary parts of the permittivity in the frequency or time domain (Paragraph [0002] Line 3-8). FIG. 1 shows one method of measuring real and imaginary parts of permittivity (Paragraph [0041] Line 1-2). The setup typically includes the network analyzer 20, a transmission/reflection test set 22 (Paragraph [0042] Line 10-11). Referring now to FIG. 3, a rectangular TE101 mode resonant cavity 34, which is may be one embodiment of the DUT in FIG. 1, was used to obtain measurements of an asphalt sample 32 (Paragraph [0049] Line 4-8). The setup typically includes the network analyzer 20, a transmission/reflection test set 22 (Paragraph [0042] Line 10-11). The measurements may be implemented by a network analyzer 20 analyzing the wave propagation through the material specimen using S-parameter analysis. They can be implemented also by analyzing the wave propagation through a transmission line or waveguide and interacting with the material at the boundary of the sensor (Paragraph [0041] Line 11-16).” However Troxler does not disclose that wherein the enclosed resonant waveguide cavity is rectangular cuboidal shape having electrically conductive wall, including: four surrounding walls, a removable top wall and a bottom wall, wherein the removable top wall having an aperture which is coupled to the network analyzer through a waveguide; sending through the network analyzer, 75 GHz to 110 GHz frequency range millimeter wave signals to the enclosed resonant waveguide cavity to 0 at a cavity resonance mode, ……….Perkins teach “systems, devices, and methods described herein provides drift tube adjustments, such as changing different drift tube section widths, and provides resonant cavity adjustments, such as changing the re-entrant features of the resonant cavity, that can reduce, minimize, lessen, or in some cases even eliminate the effects of TE mode instability (Column 2 Line 50-56). The power roll off with frequency is in the order of (i.e., approximately) 1 /frequency (1/f), instead of being in the order of the square of 1 /frequency [(1/f).sup.2] as is the case for round beams, which allows the SBK to be more suitable for high frequency designs (e.g., frequencies exceeding 75 GHz), such as developing W-band SBK's around 94 GHz or SBK's operating around 1 THz. (Column 13 Line 25-31)” but Perkins does not disclose wherein the enclosed resonant waveguide cavity is rectangular cuboidal shape having electrically conductive wall, including: four surrounding walls, a removable top wall and a bottom wall, wherein the removable top wall having an aperture which is coupled to the network analyzer through a waveguide; sending through the network analyzer, 75 GHz to 110 GHz frequency range millimeter wave signals to the enclosed resonant waveguide cavity to measure first returned signals from the enclosed resonant waveguide cavity to determine at least a first resonance frequency f0 at a cavity resonance mode,……….wherein the unloaded quality factor Q0 or the sample loaded quality factor Qs are related by the following equations:

    PNG
    media_image9.png
    78
    182
    media_image9.png
    Greyscale

0 is another unloaded quality factor for one of: Qs and Q0 and the another unloaded quality factor Q0 being free from loading effect or losses caused by measurement set-up and connections to the network analyzer, where QL is a pre-load quality factor, and the pre-loaded quality factor QL including the loading effect or the losses caused by the measurement set-up and connections to the network analyzer, wherein k is a coupling coefficient, where fr is the resonant frequency, being one of: fs and fo; and fFWHM is the full-width-half-maximum frequency or a 3dB frequency bandwidth”. Weatherall teaches, “A resonant system for measuring a dielectric constant of a sample. The system comprises a device for holding a sample including a resonant waveguide formed with a cavity (Paragraph [0009] Line 2-5). FIGS. 4A and 4B, rectangular waveguide 140' can connect to ports 170 and 240 in an analogous manner. The measurement system uses a commercial rectangular waveguide. Waveguide 140' is coupled to cavity 340' with small circular iris 125' centered in broad wall 390 of waveguide 140'. In this design, iris 125' is 1.5 mm in diameter, and waveguide wall 390 and cavity end-wall 380 thickness (total) is 2 mm. Waveguide 140' is terminated with standard waveguide-to-coax adapters to connect to network analyzer 120 (Paragraph [0037] Line 15-24). FIGS. 6A and 6B show plastic fixture 430 that fits inside cavity 340' (either removably or permanently attached to cavity 340'). The plastic is preferably a low-loss material such as Rexolite (a cross-linked polystyrene), polyethylene, Teflon, or similar plastic (Paragraph [0038] Line 15-19)”. However Weatherall does not disclose, “sending through the network analyzer, 75 GHz to 110 GHz frequency range millimeter wave signals to the enclosed resonant waveguide cavity to measure first returned signals from the enclosed resonant waveguide cavity to determine at least a first resonance frequency f0 at a cavity resonance mode,……….wherein the unloaded quality factor Q0 or the sample loaded quality factor Qs are related by the following equations:

    PNG
    media_image9.png
    78
    182
    media_image9.png
    Greyscale

where Q0 is another unloaded quality factor for one of: Qs and Q0 and the another unloaded quality factor Q0 being free from loading effect or losses caused by measurement set-up and connections to the network analyzer, where QL is a pre-load quality factor, and the pre-loaded quality factor QL including the loading effect or the losses caused by the measurement set-up and connections to the network analyzer, wherein k is a coupling coefficient, where fr is the resonant frequency, being one of: fs and fo; and fFWHM is the full-width-half-maximum frequency or a 3dB frequency bandwidth. Therefore, the invention of Troxler et al., Perkins and Weatherall even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “coupling an enclosed resonant waveguide cavity which is free from sample to a network analyzer, wherein the enclosed resonant waveguide cavity is rectangular cuboidal shape having electrically conductive wall, including: four surrounding walls, a removable top wall and a bottom wall, wherein the removable top wall having an aperture which is coupled to the network analyzer through a waveguide; sending through the network analyzer, 75 GHz to 110 GHz frequency range millimeter wave signals to the enclosed resonant waveguide cavity to measure first returned signals from the enclosed resonant waveguide cavity to determine at least a first resonance frequency f0 at a cavity resonance mode, wherein the enclosed resonant waveguide cavity having internal dimensional measurements of a in x-direction, b in y-direction and d in z-direction;………as stated above….” and also in combination with all other elements in claim 25 distinguish the present invention from the prior art reference. 

Claim 26 is allowed by virtue of its dependence from claim 25. 

Regarding claim 27, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the enclosed resonant waveguide cavity is rectangular cuboidal shape having electrically conductive wall, including: four surrounding walls, a removable top wall and a bottom wall, wherein the removable top wall having an aperture which is coupled to the network analyzer through a waveguide;
sending through the network analyzer, 75 GHz to 110 GHz frequency range millimeter wave signals to the enclosed resonant waveguide cavity to measure first returned signals from the enclosed resonant waveguide cavity to determine at least a first resonance frequency f0 at a cavity resonance mode, ………..
wherein the unloaded quality factor Q0 or the sample loaded quality factor Qs are related by the following equations:

    PNG
    media_image9.png
    78
    182
    media_image9.png
    Greyscale

where Q0 is another unloaded quality factor for one of: Qs and Q0 and the another unloaded quality factor Q0 being free from loading effect or losses caused by measurement set-up and connections to the network analyzer,
where QL is a pre-load quality factor, and the pre-loaded quality factor QL including the loading effect or the losses caused by the measurement set-up and connections to the network analyzer,
wherein k is a coupling coefficient,
fr is the resonant frequency, being one of: fs and fo; and
fFWHM is the full-width-half-maximum frequency or a 3dB frequency bandwidth.

The most pertinent prior art of record to Troxler et al. (US 20050150278 A1), Perkins (US 9741521 B1) and Weatherall et al. (US 20160146872 A1), failed to specifically teach the invention as claimed. However, the invention of Troxler, Perkins (US 9741521 B1) and Weatherall, even if modified, does not alone or in combination with the other art of record, teach or fairly suggest, “wherein the enclosed resonant waveguide cavity is rectangular cuboidal shape having electrically conductive wall, including: four surrounding walls, a removable top wall and a bottom wall, wherein the removable top wall having an aperture which is coupled to the network analyzer through a waveguide; sending through the network analyzer, 75 GHz to 110 GHz frequency range millimeter wave signals to the enclosed resonant waveguide cavity to measure first returned signals from the enclosed resonant waveguide cavity to determine at least a first resonance frequency f0 at a cavity resonance mode, ………....(as above)” and also in combination with all other elements in claim 27 distinguish the present invention from the prior art. 

Claims 28, 33-42 and 45 are allowed by virtue of its dependence from claim 27. 

Regarding claim 29, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

controlling a network analyzer to send signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to an enclosed resonant waveguide cavity is free from sample to measure first returned signals from the enclosed resonant waveguide cavity to determine at least a first resonance frequency fo at a cavity resonance mode, wherein the enclosed resonant waveguide cavity having internal dimensional measurements of a in x-direction b in y-direction and d in z-direction;
determining a complex permittivity ε = ε ' + iε" of  the microliter volume size sample placed in the enclosed resonant waveguide cavity, wherein the determining comprising the steps of:
determining a change in complex resonant radian frequency ωs - ω0 due to insertion of the sample in the enclosed resonant waveguide cavity, wherein the change in the complex resonant radian frequency ωs - ω0 is according to equation (1):

    PNG
    media_image2.png
    72
    443
    media_image2.png
    Greyscale

where Vcavity is a cavity volume and Vsample is a sample volume, EZ is a uniform electric field in the z direction throughout a depth d in the z direction of the enclosed resonant waveguide cavity when a resonant mode integer p is equal to 0 for a TM120 mode, wherein the ωs and ω0 are resonant radian frequencies of the enclosed resonant waveguide cavity with and without the sample, respectively, where the ε ' and ε" are real part and imaginary part of the complex permittivity ε,………….
wherein the unloaded quality factor Q0 or the sample loaded quality factor Qs are related by the following equations:

    PNG
    media_image9.png
    78
    182
    media_image9.png
    Greyscale

where Q0 is another unloaded quality factor for one of: Qs and Q0 and the another unloaded quality factor Q0 being free from loading effect or losses caused by measurement set-up and connections to the network analyzer,
where QL is a pre-load quality factor, and the pre-loaded quality factor QL including the loading effect or the losses caused by the measurement set-up and connections to the network analyzer,
wherein k is a coupling coefficient,
fr is the resonant frequency, being one of: fs and fo; and
fFWHM is the full-width-half-maximum frequency or a 3dB frequency bandwidth.

The most pertinent prior art of record to Troxler et al. (US 20050150278 A1) and Perkins (US 9741521 B1), failed to specifically teach the invention as claimed. However, the invention of Troxler and Perkins, even if modified, does not alone or in combination with the other art of record, teach or fairly suggest, “controlling a network analyzer to send signals over a defined millimeter wave frequency range which operates over a W-band covering 75 GHz to 110 GHz to an enclosed resonant waveguide cavity is free from sample to measure first returned signals from the enclosed resonant waveguide cavity to determine at least a first resonance frequency fo at a cavity resonance mode, wherein the enclosed resonant waveguide cavity having internal dimensional measurements of a in x-direction b in y-direction and d in z-direction;determining a complex permittivity ε = ε ' + iε" of the microliter volume size sample placed in the enclosed resonant waveguide cavity, wherein the determining comprising the steps of: determining a change in complex resonant radian frequency ωs - ω0 due to insertion of the sample in the enclosed resonant waveguide cavity, wherein the change in the complex resonant radian frequency ωs - ω0 is according to equation (1):

    PNG
    media_image2.png
    72
    443
    media_image2.png
    Greyscale

where Vcavity is a cavity volume and Vsample is a sample volume, EZ is a uniform electric field in the z direction throughout a depth d in the z direction of the enclosed resonant waveguide cavity when a resonant mode integer p is equal to 0 for a TM120 mode, wherein the ωs and ω0 are resonant radian frequencies of the enclosed resonant waveguide cavity with and without the sample, respectively, where the ε ' and ε" are real part and imaginary part of the complex permittivity ε,………….(as above)” and also in combination with all other elements in claim 29 distinguish the present invention from the prior art. 

Claims 30-32 and 46 are allowed by virtue of their dependence from claim 29. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866